Citation Nr: 9905016	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include alcoholism.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to May 
1962. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


The Board notes that the veteran indicated in his substantive 
appeal, received in August 1997, that he desired a hearing in 
Tulsa, Oklahoma, if one could be provided.  In January 1999, 
the Board contacted the veteran and informed him that VA does 
not conduct hearings in Tulsa.  The Board inquired whether 
the veteran desired a hearing in Washington, D.C., a hearing 
at the RO in Muskogee before a Member of the Board, a hearing 
before the Board by means of video-conferencing, or whether 
he wished to withdraw his hearing request.  The veteran 
responded in January 1999 that he did not wish to appear at a 
hearing.  The Board will therefore proceed with appellate 
review.


FINDINGS OF FACT

1. The evidence of record does not contain a diagnosis of 
alcoholism.

2. A personality disorder, which is not a disease or injury 
for which service connection may be granted, was found 
during the veteran's period of active service.  

3. An acquired psychiatric disorder was not diagnosed during 
the veteran's active service, and psychosis was not 
present within one year of separation from service.

4. There is no competent evidence of a nexus between a 
current acquired psychiatric disorder and any incident or 
manifestation during the veteran's active service. 

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed psychiatric problems 
in active service, for which he should be compensated by VA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  Psychosis which is manifested to a 
compensable degree within one year of separation from service 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may, in 
certain circumstances, be granted for alcohol abuse, but 
compensation may not be paid for alcohol abuse.  38 U.S.C.A. 
§ 1110; Barela v. West, 11 Vet. App. 280, 282 (1998).  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c)(1998).    

However, the threshold question in the consideration of any 
claim for VA benefits is whether the claim is well grounded.  
The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to 

presumptive service connection, such as a psychosis, evidence 
that the chronic disorder was manifested to a compensable 
degree within the prescribed period is sufficient to 
establish evidence of the required nexus.  See Traut v. 
Brown, 6 Vet.App. 498, 502 (1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

The veteran's service medical records disclose that, in July 
1961, at an Army dispensary, he complained of 'emotional 
problems.'  The diagnosis was character-personality disorder, 
not incapacitating.  Later that month, the requested that he 
be seen by a psychiatrist.  In September 1961, at a service 
department neuropsychiatric clinic, the impression was 
passive-aggressive immaturity problem.

In December 1961, at a dispensary, the veteran complained of 
being depressed and worried.  It was noted that a 
psychiatrist had diagnosed passive aggressive personality.  
Equanil was prescribed.  Later that month, the veteran was 
seen for the same symptoms, and he was given Thorazine.

In January 1962, at a dispensary, it was noted that: the 
veteran wanted to talk about his personality again; a 
psychiatric evaluation and prescription of Equanil had been 
to no avail.  Later that month, the veteran asked to be re-
evaluated by a psychiatrist for unsuitability.  



At an examination for separation in April 1962, the diagnosis 
was questionable behavioral disorder as manifested by an 
immature personality.  At the request of his unit commander, 
the veteran underwent further psychiatric evaluation in April 
1962. Objectively, the veteran was oriented, rational and 
coherent, and gave no evidence of abnormal thinking or 
behavior suggesting psychosis.  The examiner found that the 
veteran's acts of immaturity and immature outlook on life 
were long-standing, likely to continue into the future, and 
not in the line of duty.  The diagnosis was passive 
aggressive reaction, chronic, of moderate degree.  The 
veteran was separated from service in May 1962.

The Board finds that the service medical records demonstrate 
that the veteran had a personality disorder, and the service 
medical records do not contain a diagnosis of an acquired 
psychiatric disorder.  There is no evidence that the veteran 
suffered from psychosis within one year of separation from 
service.

In support of his claim, the veteran submitted a copy of a 
report by Thomas L. Ashcraft, MD, a private physician and 
professor at a medical school.  In February 1995, Dr. 
Ashcraft examined the veteran and diagnosed multiple physical 
disorders, including diabetes, glaucoma, and degenerative 
disc disease.  He did not render a psychiatric diagnosis.  He 
noted that the veteran was taking Trazadone for "depression, 
sleep".

The only other postservice medical evidence of record 
consists of copies of a bill from the Johns Hopkins School of 
Medicine dated in June 1962, and of a business card of a 
physician at Hopkins which the veteran marked "psychiatric 
clinic".

Upon review of the evidence of record, including various 
written statements by the veteran, the Board  finds that 
there is not a diagnosis of a current acquired psychiatric 
disorder, to include alcoholism.  Service medical records 
show only a personality disorder, which is not an acquired 
psychiatric disorder, and for which service connection may 
not be granted.  Neither service medical records or 
postservice medical records show a diagnosis of alcoholism.  
Therefore, the claim 

for service connection for an acquired psychiatric disorder, 
to include alcoholism, is not well grounded, because there is 
no competent evidence of a diagnosis of current psychiatric 
disability, and there is no competent evidence of a nexus 
between a current acquired psychiatric disability and any 
incident or manifestation during the veteran's period of 
active service.  38 U.S.C.A. § 5107(a); see Epps, Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran's service connection claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because a 
chronic acquired psychiatric disorder in service and since 
service has not been shown by competent evidence, and there 
is no medical evidence of a nexus between a condition 
observed in service and continuous postservice symptomatology 
of an acquired psychiatric disorder.

While the veteran may well believe that he has a psychiatric 
disability which had its origin in service, as a layperson 
without medical expertise, he is not competent to offer 
evidence on questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the 
absence of competent evidence to support the claim, the claim 
is not plausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for an acquired psychiatric disorder 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for an acquired psychiatric disorder 
and the reasons why his current claim is inadequate.  
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

